Citation Nr: 0419632	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-17 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the reduction of the schedular disability evaluation 
for the veteran's right elbow disorder, from 50 percent to 10 
percent effective as May 1, 2002, was proper.


REPRESENTATION

Appellant represented by:  National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which decreased the evaluation of a right 
elbow condition from 50 percent to 10 percent.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in December 2003.  A transcript of that hearing is 
associated with the claims file.  


FINDING OF FACT

Neither the March 2001 VA medical examination nor the April 
2001 addendum to the March 2001 VA medical examination 
contain competent clinical evidence showing improvement in 
the veteran's service-connected right elbow condition.


CONCLUSION OF LAW

The reduction of the schedular evaluation for the veteran's 
right elbow disorder, from 50 percent to 10 percent effective 
as of May 1, 2002, was improper.  38 C.F.R. § 3.344(c) 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue on appeal and finds 
that, given the favorable action taken herein, no further 
notification or assistance in developing the facts pertinent 
to this issue is required.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206, a 10 percent 
rating is warranted if flexion is limited to 100 degrees.  A 
20 percent rating requires limitation of forearm flexion to 
90 degrees, a 30 percent rating requires limitation of 
forearm flexion to 70 degrees, a 40 percent rating requires 
limitation of forearm flexion to 55 degrees, and a 50 percent 
rating requires limitation of forearm flexion to 45 degrees. 

By rating decision dated in July 1997, service connection for 
a right elbow condition was established and a schedular 
evaluation of 10 percent disabling, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5206, was assigned.  This determination was 
based on service medical records which show that the veteran 
sought treatment for recurrent diffuse elbow pain which was 
diagnosed as chronic right lateral epicondylitis.  This 
determination was also based on a May 1997 report of VA 
examination which noted limitation of flexion to 100 degrees.  

Thereafter, by rating decision dated in March 1999, the 
schedular evaluation for the veteran's right elbow disorder 
was increased to 50 percent disabling.  This determination 
was based on a December 1998 report of VA examination which 
noted that the range of motion of the right elbow was from 
zero to 45 degrees and the veteran reported pain throughout 
the range of motion.  

A March 2001 report of VA examination notes that the veteran 
reported a history of constant right elbow pain and an 
inability to grasp.  The examiner noted that the veteran wore 
a cock-up splint on the involved right wrist.  Examination 
revealed no increased heat or swelling and there was full 
motion of all of the digits on the right.  Examination of the 
elbow revealed pain at the lateral epicondyle, which 
increased on stressing it.  The diagnosis was lateral 
epicondylitis.  A follow-up medical examination was requested 
by the RO because "Under 5206 [we] need to know limitations 
of forearm flexion."

Notwithstanding the request for further medical examination, 
none was done.  Rather an examination report was submitted 
containing the following: "Examination results: This is an 
opinion give [sic] by Dr. [the March 2001 examining 
physician] on [the veteran].  As to the range of motion of 
the forearm: A full range of motion of the elbow."

It is significant that the veteran was not even seen by the 
physician for the April 2001 report, and the March 2001 
report does not indicate that a range of motion evaluation 
was performed, let alone provide any specifics regarding such 
an evaluation.
 
Upon consideration of the foregoing VA examination report and 
opinion, the RO issued a rating decision in May 2001 
proposing a reduction in the veteran's 50 percent rating for 
his service-connected right elbow.  The veteran was 
subsequently notified of this decision by letter dated in 
August 2001.  

The veteran responded by submitting a private treatment 
report, dated in August 2001, which includes findings of 
limited active and passive range of motion of the shoulder 
and appears to be due to muscle guarding or poor effort.  In 
addition, the veteran submitted a September 2001 statement 
from a private physician which noted the veteran's ongoing 
complaints of right elbow pain and included copies of 
prescriptions.  

By a February 2002 rating decision, the veteran's disability 
rating was reduced to 10 percent and the veteran was notified 
of the decision by letter that same month.     

The RO's reduction of the evaluation of the veteran's 
service-connected right elbow disorder met the procedural 
requirements of 38 C.F.R. § 3.105(e).

The regulations pertaining to the stabilization of disability 
evaluations apply to ratings which have continued for long 
periods at the same level (5 years or more).  They do not 
apply to disabilities which have not become stabilized and 
are likely to improve.  Reexaminations disclosing improvement 
warrant reduction in rating. 38 C.F.R. § 3.344.

The provisions of 38 C.F.R. § 3.344 clearly apply to ratings 
of 5 years duration or more, and do not apply to disabilities 
which have not become stabilized and are likely to improve.  
That does not mean, however, that they cannot and should not 
be applied with respect to a rating of less than 5 years 
duration which has stabilized and is not likely to improve.  
In any event, the provisions of 38 C.F.R. § 3.344 are, at the 
very least, instructive as a reflection of VA policy.

Under 38 C.F.R. § 3.344, reductions should not be based on 
examinations less full and complete than the examination on 
which payments was authorized.  Here, the examination upon 
which payment was authorized included a range of motion 
assessment reported in degrees.  There is no evidence that 
any range of motion assessment was performed during the 
examination on which the reduction was based.

Under 38 C.F.R. § 3.344, reductions should not be made, even 
in the event of material improvement in the condition, unless 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Here, we have a work history that reflects the veteran's 
inability to maintain employment because of his disability, 
and an ongoing inability to participate in life's ordinary 
events. 

The Board finds no competent evidence of any improvement in 
the veteran's service-connected right elbow at the time of 
the reduction.   The December 1998 VA examination report, on 
which the March 1999 rating decision based the increased 
evaluation for right elbow disorder to 50 percent, documented 
the veteran's limitation of motion based on range of motion 
testing with forearm flexion limited to 45 degrees.

Neither the March 2001 VA examination, April 2001 VA opinion, 
nor the private treatment reports submitted by the veteran 
included any findings with respect to limitation of motion 
based on range of motion testing.

The stated basis for the RO's reduction of the disability 
evaluation for the veteran's service-connected right elbow 
disorder was improvement in the range of motion.  However, 
the only evidence of record on that issue is an April 2001 VA 
opinion stating that the veteran has full range of motion of 
the elbow, with no explanation or rationale provided.

The reduction in the disability rating for the veteran's 
service-connected right elbow was not based upon clinical 
findings demonstrating improvement in the service-connected 
condition.    There are, in fact, no clinical findings to 
rebut the December 1998 VA medical examination upon which 
payment was authorized.  The May 1, 2002 reduction decision 
was neither consistent with VA policy regarding stabilization 
of disability ratings, nor with the schedular criteria for 
the rating in issue.   Accordingly, it was improper.


ORDER

A 50 percent disability rating for the veteran's right elbow 
disorder is restored, effective May 1, 2002.




____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



